Case 3:19-cv-01333-S-BH Document19 Filed 10/14/20 Page1ofi1 PagelD 1108

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

TIGEST DAWN DUNCAN, §
Plaintiff, §
§

v. § Civil Action No. 3:19-CV-1333-S-BH
§
ANDREW SAUL, §
COMMISSIONER OF SOCIAL §
SECURITY ADMINISTRATION, §
Defendant. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the
Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Conclusions of the Court.

Itis therefore ORDERED that the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge are adopted. Accordingly, the decision of the Commissioner is
AFFIRMED.

SO ORDERED.

SIGNED October 14, 2020.

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE
